Citation Nr: 1536624	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  07-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for porphyria cutanea tarda.

2. Entitlement to service connection for porphyria cutanea tarda.

3. Entitlement to service connection for tinea pedis.

4. Entitlement to service connection for testicular atrophy.

5. Entitlement to service connection for fibromyalgia.

6. Entitlement to a rating in excess of 30 percent for lichens planus, to include oral lichens planus, prior to February 1, 2015, and in excess of 10 percent thereafter.

7. Entitlement to a compensable rating for erectile dysfunction.

8. Entitlement to an effective date prior to September 16, 1999 for the grant of service connection for Hepatitis C virus (HCV).

9. Entitlement to an effective date prior to January 10, 2008 for the grant of service connection for lichen planus.

10. Entitlement to an effective date prior to November 15, 2007, for the grant of special monthly compensation benefits based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including service in the Republic of Vietnam for which he received the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2005, June 2009, and May 2011, and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2015 statement, the Veteran raised claims of service connection for tinnitus, migraines, a neck disorder a back disorder, and scars, and petitioned to reopen previously denied claims regarding the knees and hypertension.  It is noted that the neck and back claims were also raised in March 2010 and were deferred in the May 2011 rating decision and do not appear to have ever been addressed.  As the RO has yet to adjudicate any of these issues, they are referred back for appropriate action.  

The issues of entitlement to service connection for porphyria cutanea tarda and tinea pedis, and entitlement to increased disability ratings for lichens planus are REMANDED to the AOJ.


FINDINGS OF FACT

1. A rating decision in December 2004 denied service connection for porphyria cutanea tarda; the Veteran did not file an appeal within one year of that decision and no new and material evidence was received within that time frame.  

2. Evidence received since the December 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for porphyria cutanea tarda.

3. Testicular atrophy has not been shown.

4. Penile deformity has not been shown.

5. The Veteran filed a claim of service connection for hepatitis, which was denied in May 1970 and no appeal was filed.

6. The Veteran's first informal claim to reopen service connection for hepatitis, now identified as HCV, was filed September 16, 1999.

7. The Veteran's first informal claim for a skin disability resulting from HCV was received August 31, 2006.

8. The Veteran's first formal claim for special monthly compensation based on a need for aid and attendance was received November 15, 2007.


CONCLUSIONS OF LAW

1. The December 2004 rating decision denying service connection for porphyria cutanea tarda became final and the evidence received since that time is new and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2014).

2. The criteria for entitlement to service connection testicular atrophy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3 The criteria for entitlement to a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2014).

4. The criteria for entitlement to an effective date earlier than September 16, 1999 for the grant of service connection for HCV have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

5. The criteria for entitlement to an effective date of August 31, 2006, but no earlier, for the grant of service connection for lichens planus, have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

6. The criteria for entitlement to an effective date prior to November 15, 2007, for an award of special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2009, August 2010, October 2010, and January 2015.  While the Veteran has asserted that the VA examiners for his erectile dysfunction examination (August 2010) and his lichens planus examination (May 2009) did not see the extent of his disability, the VA examination reports are consistent with the information contained in the VA treatment reports throughout the appeals period.  As a result, the Board finds that these examinations and opinions are adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The record shows that the Veteran's claim of service connection for porphyria cutanea tarda was denied in December 2004 based on the fact that there was no evidence that such a disability had ever been diagnosed.  The evidence considered included the Veteran's service treatment records and private and VA treatment records up to the date of the rating decision.  The Veteran did not file a notice of disagreement with the decision nor any statement that could be reasonably construed as disputing the decision.  As such, the rating decision became final.

Since the rating decision issued in December 2004, the Veteran has submitted numerous statements asserting that his skin condition, which began with black sores or spots on his body and has since been diagnosed as lichens planus, also includes porphyria cutanea tarda.  The Veteran has been afforded VA examinations of his skin condition, including in May 2009 and January 2015, which constitute new and material evidence with regard to the claim.  As such, these are sufficient basis for the claim of service connection for porphyria cutanea tarda to be reopened.  38 C.F.R. § 3.156.  Because of some confusion over the nature of the Veteran's skin disabilities, the claim for service connection on the merits is remanded, as explained more fully below. 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does contemplate loss of erectile power, which is precisely the symptomatology described by the Veteran in this case.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under this Diagnostic Code 7522, a 20 percent disability evaluation is available for deformity of the penis with loss of erectile power, and the adjudicator is to review for entitlement to special monthly compensation under  38 C.F.R. § 3.350.  Id.  As the rating schedule does not provide a zero percent rating for this diagnostic code, failure to meet the requirements for a compensable rating shall result in the assignment of a noncompensable (zero percent) rating.  38 C.F.R. § 4.31.

Testicular Atrophy and Penile Deformity

The Veteran seeks service connection for testicular atrophy, which appears to be related to his currently service-connected erectile dysfunction.  He has asserted that he has lost all interest in sex and that he is unable to engage in sexual intercourse with his wife.  As noted above, service connection is in effect for erectile dysfunction, currently rated as 0 percent disabling (the propriety of that rating is also addressed here), and the Veteran is receiving special monthly compensation at the (k) rate for loss of use of a creative organ.  He began asserting that he suffers from testicular atrophy in August 2013 as part of his assertions regarding the need for additional compensation for sexual dysfunction.

The Veteran was provided a VA examination in August 2010 based on his claim of erectile dysfunction and the examiner specifically stated that he did not have testicular atrophy.

The Veteran was treated for sexual dysfunction by a VA provider in September 2014.  The provider completed a physical examination which included findings of a normal penis and scrotum, and did not describe testicular atrophy.  Erectile dysfunction was diagnosed and a vacuum pump was prescribed.  

Based on the evidence of both the VA examiner and the September 2014 treatment note, the Board cannot find that the Veteran has testicular atrophy.  Despite his statements to the contrary, there is no diagnosis of a disease affecting his genitalia and impairing its functionality.  Instead, the Veteran suffers from erectile dysfunction, for which he is already receiving special monthly compensation from VA.  As no disability is shown, service connection for testicular atrophy is denied.  38 C.F.R. § 3.304; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
With respect to the question of penile deformity, the Veteran has provided many statements attesting that his penis is deformed as demonstrated by his erectile dysfunction.  His wife has also submitted statements that his penis is deformed in that he has a loss of erectile power.  There is also a statement from Dr. Pimentel that says that the Veteran's penis is deformed and noting that a pump had been prescribed to help him achieve a satisfactory erection.  There are multiple written pleadings attesting to the suffering of both the Veteran and his wife because of the Veteran's lack of interest in sex and his inability to perform.  However, the objective medical evidence provided by the VA examiner in August 2010 and the VA treating physician in September 2014 serve to contradict the other statements.

As noted, the August 2010 VA examiner discussed the fact that the Veteran had suffered from erectile dysfunction for 15 years and had not engaged in sex since 1996.  He reported having no drive and no erections and he had not responded to Viagra.  The examiner also specifically stated that there was no testicular atrophy and that the Veteran's phallus was not deformed.

The September 2014 treatment note from the VA sexual health facility noted that the Veteran had been experiencing erectile dysfunction since about 2003; Viagra had not proven helpful, although it wasn't clear if the Veteran had taken it correctly.  He reported daily fantasies about sex and said he and his wife had sex about once a month.  On examination, the Veteran's penis, scrotum and testicles were "without lesions, nodules or indurations," the glans was normal, there was intact sharp and dull sensation of the penis, and there was normal elasticity of the flaccid penis.  Shortly thereafter, the Veteran submitted a statement referencing this appointment with this specific provider and stated that penile deformity, specifically Peyronie's disease, had been diagnosed.

In this instance, there is no question that the Veteran suffers from erectile dysfunction and experiences a loss of erectile power.  However, that symptom alone does not warrant a compensable disability rating; it does warrant an award of special monthly compensation at the (k) rate for loss of use of a creative organ.  The Veteran is in receipt of this compensation.  The Board finds, based on the evidence of both the VA examination in August 2010 and the VA sexual health treatment note in September 2014, that the Veteran does not have a deformity of the penis which would warrant assignment of a 20 percent disability rating.  Rather, the Veteran has a dysfunction of the penis, for which he is already receiving the proper compensation provided for by law.  

The Board acknowledges the brief statement by Dr. Pimentel stating that the Veteran suffers from a deformed penis since 1998 and noting that a penile pump was prescribed.  As demonstrated by the September 2014 VA treatment note, a penile pump is intended to allow a man to achieve and maintain an erection; it does not address a deformity.  As such, the Board finds that the statement of Dr. Pimentel is entitled to limited evidentiary value.  Simply put, the lack of ability to achieve an erection is a dysfunction, not a deformity; the VA physicians have attested that the Veteran has a dysfunction and not a deformity.  As such, a compensable disability rating is not warranted for erectile dysfunction.  38 C.F.R. §  4.115b, Diagnostic Code 7522.  

In addition, as the schedular criteria for this disability, encompassed in C.F.R. § 4.115b, Diagnostic Code 7522, specifically describe the Veteran's symptomatology of being unable to achieve and maintain an erection and do allow for a higher rating should he have a penile deformity, the assigned schedular evaluation is adequate and no referral for extraschedular consideration is required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).

Assigning Effective Dates

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally, 38 C.F.R. § 3.400.  If the claim is filed within the first year after separation from service, service connection may be granted as of that date.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400 (b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Where the claim is for an increased disability rating, an effective date may be assigned based on the earliest date at which it is factually ascertainable that an increase in disability occurred if the claim is received within one year of that date; otherwise, the effective date will be the date of claim.  38 C.F.R. § 3.400(o)(2).

The Veteran seeks an earlier effective date for the grant of service connection for Hepatitis C, for the grant of service connection for lichens planus secondary to Hepatitis C, and for the award of special monthly compensation based on the need for aid and attendance.  The Board will address each claim in turn.

Hepatitis C

At the time of service separation in December 1969, the Veteran filed a claim of service connection for malaria, hepatitis, and anemia.  A May 1970 rating decision identified the issues ("I") as service connection for malaria and hepatitis, granted service connection for malaria, and denied service connection for hepatitis with a note that this disability was not shown by the evidence of record.  Specifically, the medical evidence at the time showed a clear diagnosis of malaria and evidence of abnormally elevated liver enzymes, which were felt to be related to the malaria.  The Veteran did not file an appeal of the denial of service connection for hepatitis.

In 1999, the Veteran filed a claim of service connection for HCV that was ultimately granted, with an effective date of September 16, 1999 assigned, based on the earliest filed informal claim.  A medical record from December 1999 showed that he had been diagnosed with HCV, and noted that the evidence of abnormally elevated liver enzymes in 1969 indicated that HCV had likely been present in his system along with the malaria.  As this evidence was the basis for the grant of service connection, the Veteran asserts that the effective date should be retroactive to the date of service separation.

The Veteran filed a claim of service connection for hepatitis in 1969, which was denied by the rating decision of May 1970.  He did not file a notice of disagreement or an appeal of this denial or any other document which might be reasonably construed as a disagreement with the decision within the one year appeal period.  As such, by operation of law, the decision denying service connection for hepatitis became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The Board recognizes that both a November 2000 letter from a private physician and the June 2002 VA examination report state that the elevated liver enzymes in 1969 indicated the presence of HCV, but that this was beyond the state of medical knowledge as it existed at that time.  Indeed, both physicians have stated that if a test had existed for HCV at the time of the Veteran's service separation, it would have been found.  However, the test did not exist, the physicians did not diagnose hepatitis, and it was therefore not shown by the evidence of record at the time of the May 1970 rating decision.

The Board also notes that the Veteran on several occasions (including in April 2007) cited the May 1970 rating decision and argued that service connection for hepatitis had been granted.  Specifically, he pointed to the section marked "I" which listed malaria and hepatitis.  This section of the document is the list of issues or claims on appeal.  This is not a list of disabilities for which service connection was granted, as shown by the specific language of the section marked "D" or decision: "Based on evidence of record the veteran is granted SC [service connection] for malaria on a presumptive basis and granted an evaluation of 10% for one year."  Below that is a list of the assigned disability rating and a note which reads "HEPATITIS claimed by the veteran not shown by the evidence of record."  In short, the rating decision did not grant service connection for hepatitis and the language of the document, however confusing it may seem to the Veteran, is not a basis for granting an earlier effective date.

Lichens Planus

The Veteran was granted service connection for lichens planus and the assigned effective date of that grant was set as January 10, 2008, the date a claim was filed for clothing allowance based on the skin condition resulting from HCV.  However, a review of the record shows that the Veteran had been asserting entitlement to coverage of a skin condition, "black spots," resulting from his HCV.  The "black spots" pointed to by the Veteran have been shown by the evidence to be the same as his diagnosed lichens planus.  

By law, the appropriate effective date of service connection for a disability is the latter of the date entitlement was manifested and the date of claim.  The date that the Veteran's skin condition first manifested is unclear from the evidence.  However, a written statement submitted August 31, 2006 asserted a claim of compensation for his service connected conditions, to include black sores filled with pus that were present all over his body as a result of his hepatitis.  The Board finds that his submission should be construed as a claim of service connection and that it provides the appropriate effective date for the Veteran's lichens planus.  No earlier claim, be it formal or informal, has been found.  An earlier effective date of August 31, 2006 is granted.  38 C.F.R. § 3.400.

Special Monthly Compensation

The Veteran first applied for special monthly compensation based on the need for aid and attendance or housebound status in November 2000.  A rating decision issued in December 2004 denied special monthly compensation because the Veteran had not provided any evidence of the need for aid and attendance.  He filed a new claim for this benefit in January 2008, which was granted with an effective date of November 2007 established, based on evidence from VA medical treatment records.  He challenges the assigned effective date, as noted in his July 2009 notice of disagreement, which asserted that the benefit should have started much earlier because the evidence showed he had been getting progressively worse over time.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  Special monthly compensation is also payable where the Veteran is shown to be in need of regular aid and attendance by another person.  A need for regular aid and attendance will be shown where the claimant has an inability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself due to extreme weakness, or to attend to the wants of nature.  The criteria will also be met if the claimant has physical or mental incapacity that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  The Veteran need not be so helpless as to require constant aid and attendance; rather, there must be a regular need for personal assistance.  Id.  It is not required that all of the disabling conditions or criteria are present, but at least one factor must be present to warrant special monthly compensation. Id; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Veteran has already been granted special monthly compensation effective since August 2000, under the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), due to having one 100 percent rated disability and another disability rated at 60 percent or higher, otherwise referred to as housebound status.  However, since special monthly compensation based on the need for aid and attendance is the higher benefit, the Board must determine whether the criteria for that award were met at an earlier date than November 2007.

The Board notes that the Veteran was determined by VA to be incompetent to manage his own financial affairs as of December 2000.  That fact, alone, however, does not demonstrate that he is unable to protect him from the hazards or dangers incident to his daily environment.  

As noted above, the Veteran had sought an increased level of special monthly compensation, or aid and attendance benefits, in November 2000 and that claim was ultimately denied in a rating decision issued in December 2004.  The Veteran did not file a notice of disagreement or other statement appealing this denial, to include any statement which could be reasonably construed as contesting the denial of aid and attendance benefits, within the one year period following the rating decision.  As such, the rating decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran again filed for a higher level of special monthly compensation in January 2008, at which time the evidence was reviewed and the benefit was granted effective November 2007, based on a VA treatment record from that date showing an inability to protect himself from the hazards or dangers incident to his daily environment.  Specifically, at that time he was referred by his doctor for a neuropsychological evaluation.  The evaluation showed a severe level of cognitive impairment, including an inability on the part of the Veteran to recall his age, birth date, address or service dates.  

In comparing this evaluation with earlier medical evidence, it appears that the Veteran's cognitive function had been steadily declining over time until it reached the level shown at the November 2007 evaluation.  At the June 2002 VA examination for HCV, the Veteran's wife answered the majority of the examiner's questions, and appeared to manage his medication intake and help him with other activities of daily living, and reported that his nervous and fidgety but quiet demeanor was typical of his daily behavior.  While the possibility exists that the level of disability portrayed by this report might equate to one unable to protect himself from the hazards of his environment, the evidence was of record during and was considered as part of the December 2004 rating decision.  As such, without an appeal, the next date at which the evidence of the need for aid and attendance could be considered was after the filing of the claim in January 2008.  At that time, pursuant to 38 C.F.R. § 3.400(o)(2), an effective date of up to one year earlier was allowable if a specific date of worsened disability could be pinpointed.  The evidence of record placed that date at November 15, 2007, the effective date on appeal here.

Based on the evidence and considerations set forth above, the claim for an earlier effective date for the award of special monthly compensation based on the need for aid and attendance must be denied.  The currently assigned date of November 15, 2007, is appropriate.  




ORDER

New and material evidence having been submitted with respect to the claim of service connection for porphyria cutanea tarda, the claim is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for testicular atrophy is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than September 16, 1999 for the grant of service connection for Hepatitis C is denied.

Entitlement to an effective date of August 31, 2006, but no earlier, for the grant of service connection for lichens planus is granted.

Entitlement to an effective date earlier than November 15, 2007 for the award of special monthly compensation based on the need for aid and attendance is denied.


REMAND

The claim for entitlement to service connection for fibromyalgia has been perfected, although as yet a VA Form 8 certifying the issue for Board review has not been submitted.  Nonetheless, the Board has jurisdiction based on the filing of the VA Form 9.  A review of the claim shows that the Veteran has been diagnosed with fibromyalgia, that he has asserted that this disability is secondary to either exposure to herbicides or to his service-connected disabilities of malaria and HCV, but that he has not been afforded a VA examination.  Inasmuch as the low threshold standards of 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) have been met, a VA examination should be provided on remand.  

The Veteran also seeks service connection for the skin disabilities of tinea pedis and porphyria cutanea tarda.  Both were denied based on a lack of diagnosis, although the Veteran is service-connected for the skin disability of lichen planus, for which he is seeking an increased disability rating.  These issues are inextricably intertwined with one another.  The Board acknowledges that the Veteran's claim relative to porphyria cutanea tarda is complicated by the new and material evidence issues discussed above and by the Veteran's apparent confusion and conflation of his earlier "black spots," porphyria cutanea tarda, and lichens planus.  The Board is hopeful of achieving a measure of clarity on remand.

The Veteran was afforded a VA examination in January 2015 for his skin disability; however, it is found to be inadequate for adjudicative purposes.  The examiner did not specifically address whether the Veteran has more than one skin disability present and, if so, the relationship between any other skin disabilities and the service connected disability of lichens planus.  In addition, the Board considers it necessary, in light of the staged ratings assigned, for an opinion with respect to the size of the affected areas as reflected in the photographic evidence on file and with respect to the fluctuating nature of the skin disability.  Also, the Veteran has complained at various times of bleeding lesions related to his lichens planus, which raises the possibility that any assigned rating should consider an analogous rating to unstable and painful scars.  Further, it is unclear if the presence of lichens planus lesions in the Veteran's mouth implicates any other rating criteria.  A new examination and opinion to address these issues is needed on remand. 


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination with respect to his intertwined skin disability claims.  To the extent possible, the examiner should obtain a history from the Veteran and/or his wife regarding specific symptoms and their severity.  A thorough review of the claims file, to include the photographs of the Veteran submitted during the appeals period, will be necessary for a clear opinion.  The examiner is asked to address the following:

a) Whether the Veteran has, or at any time since 2004 has had, more than one condition or disease affecting his skin.  Such condition(s) should be identified by name, with date of onset where possible, and a description of symptoms and manifestations should be provided;

b) Whether it is at least as likely as not (probability 50 percent or greater) that any skin disability other than lichens planus was caused by military service, to include exposure to herbicides such as Agent Orange;

c) Whether it is at least as likely as not (probability 50 percent or greater) that any skin disability other than lichens planus was caused by or otherwise the result of lichens planus;

d) Whether it is at least as likely as not (probability 50 percent or greater) to determine whether it is at least as likely as not that any skin disability other than lichens planus has been aggravated (worsened beyond the normal course of the condition) by lichens planus or any treatment for that disability;

e) The nature and severity of the Veteran's lichens planus (and any other skin disability deemed to be related to service or to the service-connected lichens planus) throughout the course of appeals period (since August 2006), to include the size of the total body surface area and total exposed body surface area affected, pruritus if any, and instability of the skin covering;

f) A review of the potentially applicable rating criteria under the current and prior provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800 7820, to include addressing whether scarring is present that might warrant a separate rating; and

g) Discussion of the effects of the presence of lichens planus lesions in the Veteran's mouth, to include whether such lesions are disfiguring, painful, or unstable.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Upon completion of the examination, the RO/AMC should carefully review the written report to ensure that all stated questions have been addressed.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


